Citation Nr: 1621888	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  09-47 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for right hand nerve impairment to include cervical radiculopathy.

2.  Eligibility for payment and reasonableness of attorney fees from past-due benefits.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1978 to August 1982. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran appeared and provided testimony in August 30, 2010 before a Veterans Law Judge no longer employed by the Board.  A transcript of the hearing is associated with the claims file.  In March 2016, the Veteran was asked if he wanted to have another hearing.  The Veteran responded by indicating that he did not want to appear at a hearing and to consider his case on the evidence of record.  Therefore, the Board will proceed with adjudication.

In a July 2014 decision, the Board denied entitlement to service connection for right hand nerve impairment.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Order, the Court granted a Joint Motion for Partial Vacatur and remanded the part of the Board's decision that denied entitlement to service connection for right hand nerve impairment, to include as due to cervical radiculopathy for action consistent the Joint Motion.

In an April 2015 letter, the RO advised the Veteran of its determination regarding attorney fees.  The RO noted that a valid fee agreement was properly filed and that $376.54 was withheld from Veteran's award following the April 2014 rating decision and a dependency award dated March 2015.  Later that same month, the Veteran submitted a timely NOD with respect to the RO's April 2015 determination regarding the award of attorney fees.  When a claimant files a timely NOD, the RO must prepare and send to the claimant a statement of the case (SOC).  38 C.F.R. §§ 19.26, 19.29 (2015).  Therefore, although the issue of eligibility for payment and reasonableness of attorney fees from past-due benefits was not certified to the Board on appeal, the Board will address it for the sole purpose of ensuring the issuance of an SOC upon remand, as it does not appear from the record currently before the Board that an SOC has yet been issued.

The Board notes that the Veteran recently perfected an appeal of the issue of service connection for posttraumatic stress disorder (PTSD).  Although the RO has certified this issue to the Board, the record reflects that the Veteran requested a Board hearing as to that issue, and that the Board hearing is scheduled for June 2016.  Given that the Veteran has declined another Board hearing as to the right hand issue before the Board, the Board will not take jurisdiction of the PTSD issue in this decision.  To do so would unnecessarily delay the appeal as to the right hand issue until a Board hearing limited to an unrelated issue is conducted; this is unacceptable in light of the required expeditious processing of the appeal.  The issue of service connection for PTSD will be addressed in a separate decision once his Board hearing request is fulfilled or otherwise addressed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Right Hand Nerve Impairment

Pursuant to the August 2015 Joint Motion for Partial Vacatur and Remand, the parties agreed that the Board erred when in provided an inadequate statement of reasons or basis for its decision.  Specifically, the parties agreed that the Board did not adequately consider an alternative theory of service connection for cervical radiculopathy.  

The Board notes that the Veteran has asserted two theories of entitlement to service connection for right hand nerve impairment.  He has contended that his right hand nerve impairment was caused by an in-service surgical procedure to his hand and alternatively, that during maneuvers; he was in a motor vehicle accident that caused a neck injury, which in turn caused the right hand nerve impairment.  

The Board notes that a review of the Veteran service medical records shows no indications of treatment for injuries to the neck or reports of the Veteran being in a vehicle accident.  However, the Board does note that an April 2014 statement submitted by the Veteran's fellow service member R.M., reported that he was in the same unit with the Veteran and that he recalled the motor vehicle accident.  R.M. also reported that he remembered the Veteran being injured and being placed on light duty.  Therefore, the Board finds the Veteran's reports of being involved in a motor vehicle accident credible.  However, the Board finds that a VA examination is required to determine the etiology of the Veteran's cervical radiculopathy and whether it is related to active service.  

Attorney Fees

As noted in the Introduction above, an April 2015 RO letter addressed its determination regarding attorney fees.  The Veteran subsequently submitted a timely NOD that same month.  38 C.F.R. § 20.201 (2015). 

An SOC is required when a claimant protests a determination.  38 C.F.R. §§ 19.26, 19.29.  To date, no SOC has been furnished in response to the timely NOD regarding the issue of eligibility for payment and reasonableness of attorney fees from past-due benefits, or at least no SOC has been associated with the claims file that is now before the Board.  Therefore, remand is required for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  The SOC must be issued unless the claim regarding attorney fees is resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD. 

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of an SOC.  38 U.S.C.A. § 7105 (West 2014); Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issue of eligibility for payment and reasonableness of attorney fees from past-due benefits to the Board only if an appeal is perfected in accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right hand nerve impairment and cervical radiculopathy.  All indicated tests and studies should be conducted.  The claims folders must be sent to the examiner for review and should note that review in the report.  After completion of the examination and a review of the claims file, the examiner should provide responses to the following:

(a)  Is it is as least as likely as not (50 percent probability or more) that any right hand disability, or nerve impairment affecting the right hand is related to his period of service, including the symptoms associated with surgery for the infected blister in October 1978.  The examiner should consider all the evidence of record, to include all the service records and the post-service record.  The examiner must provide an explanation for any opinion expressed and should outline the medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since military service. 

(b)  Is it is as least as likely as not (50 percent probability or more) that any cervical radiculopathy affecting the right hand is related to his period of service, to include as due to an in service motor vehicle accident reported by the Veteran and fellow service member.  The examiner must find the Veteran's reports of the motor vehicle accident incident deemed credible.  The examiner should consider all the evidence of record, to include all the service records and the post-service records.  The examiner must provide an explanation for any opinion expressed and should outline the medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since military service.

2.  Issue an SOC addressing the issue of eligibility for payment and reasonableness of attorney fees from past-due benefits.  The Veteran must be advised of the time limit in which a substantive appeal may be filed.  38 C.F.R. § 20.302(b) (2015).  If, and only if, a timely appeal is perfected as to that issue, return the matter to the Board for further appellate consideration. 

3.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




